                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION
TONY LOCKWOOD                                     §
                                                  §
               Plaintiff,                         §    CIVIL ACTION NO. 6:18-cv-324-RWS-JDL
                                                  §
v.                                                §
                                                  §
SMITH COUNTY DISTRICT CLERK                       §
                                                  §
               Defendant.                         §

                                              ORDER

         The Relator Tony Lockwood, a prisoner of the Texas Department of Criminal Justice,

 Correctional Institutions Division proceeding pro se, filed this application for the writ of

 mandamus against the District Clerk of Smith County, Texas.                Docket No. 1.   This Court

 ordered that the case be referred to the United States Magistrate Judge pursuant to 28 U.S.C. §

 636(b)(1) and (3) and the Amended Order for the Adoption of Local Rules for the Assignment

 of Duties to United States Magistrate Judges. Docket No. 2.

        Lockwood sought issuance of a writ of mandamus ordering the Smith County District

 Clerk to transmit his habeas corpus application to the Texas Court of Criminal Appeals. See

 Docket No. 1.        After review of the pleadings, the Magistrate Judge issued a Report

 recommending that the petition for mandamus relief be denied.               See Docket No. 12.   The

 Magistrate Judge determined that the federal district courts lack jurisdiction to issue writs of

 mandamus against state or county actors or agencies.               Id. at 2 (citing Moye v. Clerk,

 DeKalb County Superior Court, 474 F.2d 1275, 1276 (5th Cir. 1973); Cross v. Thaler, 356 F.

 App’x 724, 2009 U.S. App. LEXIS 27745, 2009 WL 4884999 (5th Cir. December 17, 2009)

 (citing Moye) (federal court lacks the general power to issue writs of mandamus to direct state

 courts and their judicial officers in the performance of their duties)).

        Lockwood received a copy of the Magistrate Judge’s Report but filed no objections

 thereto; accordingly, he is not entitled to de novo review by the District Judge of those

 findings, conclusions and recommendations, and except upon grounds of plain error, he is
barred from appellate review of the unobjected-to factual findings and legal conclusions accepted

and adopted by the District Court.            28 U.S.C § 636(b)(1)(C); Douglass v. United

Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).
       Nonetheless, the Court has reviewed the pleadings in this cause and the Report of the
Magistrate Judge and agrees with the Report of the Magistrate Judge. See United States v.
Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute permits the district court to give to the
magistrate’s proposed findings of fact and recommendations ‘such weight as [their] merit
commands and the sound discretion of the judge warrants,’ ”) (quoting Mathews v. Weber, 23
U.S. 261, 275 (1976)). It is accordingly

       ORDERED that the Report of the Magistrate Judge (Docket No. 12) is ADOPTED as the

opinion of the District Court. It is further
     .
       ORDERED that the above-styled application for the writ of mandamus is DISMISSED

WITH PREJUDICE as to its refiling in federal court, but without prejudice to any remedies

which may be available for Relator in the courts of the State of Texas. It is further

       ORDERED that to the extent that a certificate of appealability may be required for

appeal, in that this mandamus petition is in the nature of a habeas corpus action, such a

certificate is DENIED sua sponte. Finally, it is

       ORDERED that any and all motions which may be pending in this civil action are hereby

DENIED.

       SIGNED this 22nd day of January, 2019.



                                                           ____________________________________
                                                           ROBERT W. SCHROEDER III
                                                           UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
